ICJ_158_NuclearDisarmament_MHL_IND_2016-10-05_JUD_01_PO_05_EN.txt. 314




          DISSENTING OPINION OF JUDGE BENNOUNA

[Original English Text]

   Exercise in pure formalism — Introduction of a subjective criterion in
determining the existence of the dispute — Sound administration of justice —
Realism and flexibility of the case law of the Court — The existence of the dispute,
a question to be objectively decided.

   The Court has declared that it lacks jurisdiction in the three cases
brought by the Marshall Islands against India, Pakistan and the United
Kingdom respectively, on the same grounds: the non-existence of a dis-
pute between the Parties. Consistently, I have voted against each of the
three Judgments adopted by the Court, and for the same reasons set forth
in this opinion.
   Naturally, the Marshall Islands has invoked the 1968 Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) as well as customary inter-
national law in the proceedings against the United Kingdom, these two
States being parties to the treaty. However, the Marshall Islands has
referred only to customary international law regarding India and Pakis-
tan, which are not parties to the NPT.
   The reasoning of the Court, however, does not address the issue of the
customary nature of Article VI of the NPT which goes to the merits of
the case. The same applies to the Court’s consideration of whether or not
the Respondents have complied with the obligation to negotiate, which is
the subject-matter of the proceedings brought by the Marshall Islands.
   Yet, with regard to the existence of a dispute, the Court has followed
the same approach to achieve a similar result in each of the three Judg-
ments.

                                          *
                                      *       *

   The Marshall Islands has brought before the Court a dispute between
itself and nine countries which hold, or are presumed to hold, nuclear
weapons, regardless of whether those countries are parties to the NPT.
The Court listed three cases against India, Pakistan and the United King-
dom, which have made declarations recognizing the jurisdiction of the
Court, pursuant to Article 36, paragraph 2, of the Statute. The Court has
found that it lacks jurisdiction in these three cases, on the grounds that
no disputes exist between each of the three States and the Marshall
Islands.
   This is the ﬁrst time that the International Court of Justice has found
that it has no jurisdiction on the sole basis of the non-existence of a dis-

63

315     nuclear arms and disarmament (diss. op. bennouna)

pute between the Parties. A reading of the Judgment of the Court reﬂects
the fact that the majority came to this conclusion only by an exercise in
pure formalism, artiﬁcially stopping the time of law and analysis at the
date of submission of the request by the Marshall Islands. And as if that
were not enough, the majority has resorted to a “criterion” bearing no
relation to the well-established case law whereby in order for a dispute to
exist, the respondent must have been “aware, or could not have been
unaware, that its views were ‘positively opposed’ by the applicant”
(para. 38).
   The introduction of this criterion, linked to the subjective views of the
Respondent and of those conducting the analysis, clearly goes against the
entire case law of the ICJ and PCIJ, according to which the existence of a
dispute is determined objectively by the Court on the basis of the evidence
available to it, when it adopts its judgment. The Court has thus been able
to administer justice soundly and avoid the absurd situation in which it
now ﬁnds itself after declaring that it lacks jurisdiction in the three
Judgments on Obligations concerning Negotiations relating to Cessation of
the Nuclear Arms Race and to Nuclear Disarmament. Indeed, the Parties
have disagreed clearly before the Court on points of fact and law, thereby
demonstrating the existence of legal disputes on the questions submitted
to it.
   In other words, the disputes are indeed there — and it would be suﬃ-
cient for the Marshall Islands to ﬁle fresh applications before the Court in
order to prevent the ground of lack of jurisdiction on which it has based
itself in handing down its Judgments from being invoked again!
   The Court, when faced with such situations, has ﬁrst noted that its
jurisdiction must normally be ascertained at the time of the institution of
the proceedings. But it has gone further and recalled that “like its prede-
cessor, [it] has also shown realism and ﬂexibility in certain situations in
which the conditions governing the Court’s jurisdiction were not fully sat-
isﬁed when proceedings were initiated but were subsequently satisﬁed,
before the Court ruled on its jurisdiction” (Application of the Convention
on the Prevention and Punishment of the Crime of Genocide (Croatia v.
Serbia), Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 438,
para. 81).
   In particular, the Court refused to declare itself incompetent when it
was suﬃcient for the Applicant to “ﬁle a new application, identical to the
present one, which would be unassailable in this respect” (Application of
the Convention on the Prevention and Punishment of the Crime of Genocide
(Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judg-
ment, I.C.J. Reports 1996 (II), p. 614, para. 26). Many more instances
could be cited in which the PCIJ, and then the ICJ, have rejected resort-
ing to a formalism that is excessive and contrary to the sound administra-
tion of justice.
   In the relationship between international law and time, there is a ratio-
nal element, namely the determination of a point in time beyond which,
theoretically, one must stop the watch, and a pragmatic element in order

64

316      nuclear arms and disarmament (diss. op. bennouna)

to take into account the particular circumstances of the situation. The
judge in exercising its art, has to strike the right balance between these
elements, so that justice is done and seen to be done.
   International judges had a duty to be even more vigilant in the present
case, which concerns a question of crucial importance for security in the
world. That is another reason for the principal judicial organ of the
United Nations to undertake its role fully. Indeed, how can it shelter
behind purely formalistic considerations which both legal professionals
and ordinary citizens would ﬁnd diﬃcult to understand, rather than con-
tributing, as it should do, to peace through international law, which is the
raison d’être of the Court.
   The only issue here was the scope of the obligation to negotiate laid
down in Article VI of the NPT, an obligation that is also part of custom-
ary international law according to the Marshall Islands:
         “Each of the Parties to the Treaty undertakes to pursue negotia-
      tions in good faith on eﬀective measures relating to cessation of the
      nuclear arms race at an early date and to nuclear disarmament, and
      on a treaty on general and complete disarmament under strict and
      eﬀective international control.”
   This obligation is well known to all those who have attended the meet-
ings of States parties to the NPT, which have been held regularly for
more than 40 years or so. It is also known to the Court, which, in its
famous Advisory Opinion of 8 July 1996 on Legality of the Threat or Use
of Nuclear Weapons, pronounced clearly on the subject as follows:

      “[t]he legal import of that obligation goes beyond that of a mere
      obligation of conduct; the obligation involved here is an obligation
      to achieve a precise result — nuclear disarmament in all its aspects —
      by adopting a particular course of conduct, namely, the pursuit of
      negotiations on the matter in good faith” (I.C.J. Reports 1996 (I),
      p. 264, para. 99).
   For the background to the dispute in question, its human substance,
we have to consider a small State, the Marshall Islands, whose population
of a few tens of thousands of people has suﬀered terribly from the nuclear
testing carried out in an area of its territory. This State has turned to the
principal judicial organ of the United Nations to seek justice, so that such
suﬀering does not occur again in future, through compliance with a con-
ventional and/or customary obligation under international law. That,
however, is a matter which the Court would have had to deal with when
considering this case on the merits. And we have not reached that point,
we are simply at the stage of jurisdiction.
   But what is the Court doing? Something novel, by concluding that no
dispute exists, so that it does not have to consider the merits of the case.
In a sense, the Court is setting little store by its jurisprudence, which is
nonetheless what ensures that it is both visible and credible.

65

317       nuclear arms and disarmament (diss. op. bennouna)

   Judge Abraham referred to the well-established approach of the Court,
in his separate opinion appended to the Judgment in the Georgia v. Rus-
sian Federation case (Judgment on preliminary objections of 1 April 2011):
         “I shall ﬁrst observe that until the present case the Court, whenever
      required to decide on a preliminary objection based on the respond-
      ent’s contention that there was no dispute, has made its decision —
      rejecting the objection — in a few short paragraphs, and has made the
      determination as of the date on which it was ruling, ﬁnding that the
      parties held clearly conﬂicting views at that date on the matters con-
      stituting the subject of the application and consequently that a dispute
      existed between them.” (I.C.J. Reports 2011 (I), p. 226, para. 8.)
   However, the Court did not change its position when dealing with that
case between Georgia and the Russian Federation in 2011. In fact, it
accepted that a dispute existed between the parties about the interpreta-
tion or application of the International Convention on the Elimination of
All Forms of Racial Discrimination (CERD), as Judge Abraham
acknowledged. But it was obliged to decline jurisdiction in the case
because the compromissory clause in the Convention on which the case
was based (Art. 22) relates to “[a]ny dispute . . . which is not settled by
negotiation or by the procedures expressly provided for in this Conven-
tion”. It was this prior condition for referral to the Court which had not
been satisﬁed, and not that of the existence of the dispute.

   We therefore do indeed have a jurisprudence which takes “a strictly
realistic and practical view, free of all hints of formalism”, as Judge
Abraham put it in his opinion (Application of the International Conven-
tion on the Elimination of All Forms of Racial Discrimination, I.C.J.
Reports 2011 (I), p. 228, para. 14), and which allows the Court to deter-
mine the existence of a dispute not only on the basis of acts that took
place prior to the ﬁling of the Application, but also on that of the
positions adopted by the parties in the course of the written and oral
proceedings. The important thing is to establish “a disagreement on a
point of law or fact, a conﬂict of legal views or of interests”, to use the
classic wording of the PCIJ’s Judgment in the Mavrommatis Concessions
case in 1924 (Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11).

   In the cases brought before the Court by the Marshall Islands, the lat-
ter has placed emphasis on the statement that it made, before the ﬁling of
its Application, at the Second Conference on the Humanitarian Impact of
Nuclear Weapons, held in Narayit (Mexico) on 13 and 14 February 2014,
when it declared:
        “Indeed we believe that States possessing nuclear arsenals are fail-
      ing to fulﬁl their legal obligations in this regard. Immediate com-
      mencement and conclusion of such negotiations is required by legal
      obligation of nuclear disarmament resting upon each and every State

66

318      nuclear arms and disarmament (diss. op. bennouna)

      under Article VI of the Non-Proliferation Treaty and customary
      international law. It also would achieve the objective of nuclear dis-
      armament long and consistently set by the United Nations, and fulﬁl
      our responsibilities to present and future generations while honouring
      the past ones.”

   The Court has recalled on numerous occasions that its determination
of the existence of a dispute “must turn on an examination of the facts”,
and that “[t]he matter is one of substance, not of form” which requires
“objective determination”. Such a dispute “may be inferred from the fail-
ure of a State to respond to a claim in circumstances where a response is
called for” (Application of the International Convention on the Elimination
of All Forms of Racial Discrimination (Georgia v. Russian Federation),
Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30).
Hence in the present case, in order for the Court to determine objectively
that the dispute exists, it is suﬃcient to establish that the Marshall Islands
has clearly accused the “nuclear” States of failing to comply with Arti-
cle VI of the NPT or the corresponding customary obligation, and that
the Respondent countries have maintained, each for its own part, that
they were fulﬁlling the obligation in question.
   In its previous case law, the Court took account of the positions
adopted by the parties during the proceedings when it sought to deter-
mine the dispute objectively. If it had not proceeded in such a way, the
Court could have arrived at an absurd conclusion by making time stand
still on the date when the Application was ﬁled; the subject of the dispute
might have changed, or even disappeared, according to the positions set
forth before the Court. Let us even suppose that the premises of a dispute
have taken shape before the ﬁling of the Application and that the oppos-
ing views have been expressed clearly during the proceedings, can the
Court then declare that it lacks jurisdiction on the basis of a question of
form and not of substance or content? At the risk, as in the present case,
of seeing the Applicant ﬁle a new application immediately after the ﬁnd-
ing of lack of jurisdiction is announced! Where is the sound administra-
tion of justice in all of that?
   The Court has in fact operated in a “realistic and practical” way, and
with pragmatism, since its function is to settle disputes when they are
established before it, and not to shelter behind some kind of formalism,
at the risk of witnessing a deterioration in the situation between the
parties.
   Thus, in the Judgment on preliminary objections delivered on 11 July
1996 in the case concerning Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
Yugoslavia), Yugoslavia contested the existence of a dispute with Bosnia
and Herzegovina regarding violation of the Convention on the Preven-
tion and Punishment of the Crime of Genocide. The Court found that
Yugoslavia had “wholly denied all of Bosnia and Herzegovina’s allega-

67

319      nuclear arms and disarmament (diss. op. bennouna)

tions, whether at the stage of proceedings relating to the requests for the
indication of provisional measures, or at the stage of the . . . proceedings
relating to [preliminary] objections” (I.C.J. Reports 1996 (II), p. 614,
para. 28), i.e., after the date when the Application was ﬁled.

   In the Judgment on preliminary objections delivered on 10 Febru-
ary 2005 in the case concerning Certain Property (Liechtenstein v. Ger-
many), the Court referred to the parties’ positions during the proceedings
in order to determine the existence of a dispute. It thus found that “in the
present proceedings complaints of fact and law formulated by Liechten-
stein against Germany are denied by the latter”, concluding that “[i]n
conformity with well-established jurisprudence . . . there is a legal dis-
pute . . . between Liechtenstein and Germany”. The Court relied in this
respect on the precedent from the Genocide case in 1996, as cited above.
For the sake of completeness, it should be mentioned that:
      “[t]he Court further notes that Germany’s position taken in the course
      of bilateral consultations and in the letter . . . of 20 January 2000
      [before the ﬁling of the Application] has evidentiary value in support
      of the proposition that Liechtenstein’s claims were positively opposed
      by Germany” (I.C.J. Reports 2005, p. 19, para. 25).
   In other words, the Court took note of the positions of the parties
prior to the ﬁling of the Application only once it had determined the exis-
tence of a dispute on the basis of the exchanges between them during the
proceedings. All of this serves to reinforce the practical, realistic and
pragmatic nature of the Court’s jurisprudence, in accordance with the
principle of consent upon which its jurisdiction is founded and with the
principle of equality between the parties.
   In light of the Court’s well-established jurisprudence on the existence of
a dispute, which takes account of all the evidence available to the Court at
the point when it decides on and adopts its judgment, one might have
thought that the positive opposition between the respective views of the
Marshall Islands and each of the Respondents should logically have led the
Court to dismiss the objection of lack of jurisdiction based on the absence
of a dispute. However, the matters at stake in these cases are such that the
majority has sought to adduce another argument, of a subjective nature,
which has nothing to do with that jurisprudence. This is said to be the
“determination” that the Respondent “was aware or could not have been
unaware that its views were ‘positively opposed’ by the Applicant”. The
majority relies in this respect on the Judgment on preliminary objections
delivered on 17 March 2016 in the case concerning Alleged Violations of
Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
Colombia) (I.C.J. Reports 2016 (I), p. 3). First, however, the Marshall
Islands and the respondent States had no knowledge of that Judgment,
since it was handed down on 17 March 2016, after the closure of the oral
proceedings in the present case, which took place from 9 to 16 March 2016.
And, second, it concerned a case in which, in the face of all the evidence,

68

320     nuclear arms and disarmament (diss. op. bennouna)

Colombia argued that it was unaware of Nicaragua’s position with regard
to the implementation of and compliance with a judgment of the Court.
   The second Judgment invoked in support of this subjective argument
employed in order to conclude that there is no dispute is taken from the
Georgia v. Russian Federation case. In that case, however, the point at
issue was the application of a compromissory clause, Article 22 of CERD,
which lays down, as a precondition for the Court’s jurisdiction, the exis-
tence of a dispute that falls within the scope of that Convention and,
above all, the holding of negotiations on the matter beforehand between
the parties.
   To my mind, the so-called determination of “being aware or having
been aware” cannot be used as a lifeline for a decision which is in no way
related to the well-established case law of the Court on this question. The
majority has tried to remove these two cases from their contexts. In the
Nicaragua v. Colombia case, the latter could not have been unaware of the
problem posed by the application of a judgment in a case to which it had
been party. In putting forward, on that basis, a new criterion for the exis-
tence of a dispute, the majority is seriously compromising the approach of
the Court in future to the question of whether a dispute exists.
   By placing itself, in this way, in a diﬃcult position which it has
attempted to justify, but without success, the majority is consequently not
allowing the Court to fulﬁl its function as the principal judicial organ of
the United Nations, whose task is to assist the parties in settling their
disputes and thereby to contribute to peace through the implementation
of international law.

                                       (Signed) Mohamed Bennouna.




69

